DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2020 has been entered.
 	Receipt is acknowledged of an amendment, filed 10/26/2020, in which claims 28, 32, 36, 38, 39, 42, 44, 48, 52 and 53 were amended, and claim 54 was newly added.  Claims 28, 31-48 and 52-54 are pending.

Election/Restrictions
Applicant’s election without traverse of Group II and species (i) SEQ ID NO: 6; and (ii) SEQ ID NOS: 6 and 16 in the reply filed on 12/20/2019 is acknowledged.
	In a telephone conversation on 3/5/2020, Applicant elected the single species of (i) SEQ ID NO: 6 for examination.
	Upon further consideration, the species election requirement for Group II has been withdrawn.
	Claims 28, 31-48, and 52-54 are under consideration.

Claim Objections
28 is objected to because of the following informalities:  
In part (a), “transfecting the mammalian cell an expression vector” should be amended to recite “transfecting the mammalian cell with an expression vector” to improve the grammar of the claim.  
Appropriate correction is required.

Claim 36 is objected to because of the following informalities: 
Claim 36 refers to the sequences by name, such as miR-1287.  However, the independent claim only uses the sequence identifier to refer to the RNA.  It would be preferable to remove the recitation of the “miR” names and use only the recited sequence identifiers.  
Appropriate correction is required.

Claim 39 is objected to because of the following informalities:  
1.  The phrase “genes that encode a protein/product of interest” should be amended to recite “genes that encode a product of interest” or “genes that encode a protein of interest.”  The specification defines the term “gene that encodes a product/protein of interest,” which has a slightly different word order than the instant claim. See page 17, line 13.  The term is defined as a product of interest or protein of interest.  See page 17, lines 13-15. Thus, either term would be preferable.  
2.  A comma should be added to the end of step (a) to improve the grammar of the claim.
Appropriate correction is required.

Claim 44 is objected to because of the following informalities: 
Claim 44 refers to the sequences by name, such as miR-1287.  However, the independent claim only uses the sequence identifier to refer to the RNA.  It would be preferable to remove the recitation of the “miR” names and use only the recited sequence identifiers.  
Appropriate correction is required.

Claim 54 is objected to because of the following informalities: 
Claim 54 refers to the sequences by name, such as miR-1287.  However, the independent claim only uses the sequence identifier to refer to the RNA.  It would be preferable to remove the recitation of the “miR” names and use only the recited sequence identifiers.  
Appropriate correction is required.

Response to Arguments - Claim Objections


Response to Arguments – Improper Markush
	The rejection of claims 28 and 31-48 on the judicially-created basis that they contain an improper Markush grouping of alternatives has been withdrawn.
	The response asserts that the rejection has been overcome by amending the claims such that the no longer contain a Markush grouping.
	As amended, the claims recite a Markush grouping.  A Markush grouping is a recitation of alternatives.  The format of a Markush group may be set forth as “a material selected from the group consisting of A, B and C” or “wherein the material is A, B, or C.”  See MPEP § 2117(I).
	The rejection has been withdrawn, because the members belong to a recognized class of compounds known as microRNA, and it is disclosed in the specification that each member is to be functionally equivalent in the context of the claimed invention.
	The amendment of the claims from “at least one RNA selected from the group consisting of” to “at least one RNA comprising” has necessitated the new rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, 1st paragraph.  See below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36, 44 and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection, necessitated by the amendment filed 10/26/2020.
	Claim 36 is vague and indefinite in that the metes and bounds of the phrase  “expression vector comprising a polynucleotide sequence encoding two or more identical miR-1287s (SEQ ID NO: 6), miR-1978s (SEQ ID NO: 11) or miR-577s (SEQ ID NO: 16); or a combination of miR-1287 (SEQ ID NO: 6) and miR-557 (SEQ ID NO: 16), miR-557 (SEQ ID NO: 16) and miR-1978 (SEQ ID NO: 11) or miR-1287 (SEQ ID NO: 6) and miR-1978 (SEQ ID NO: 11)”  are unclear.  The phrase is unclear in that the particular combinations of miRs are not clearly defined.  For example, “or a combination of miR-1287 (SEQ ID NO: 6) and miR-557 (SEQ ID NO: 16), miR-557 (SEQ ID NO: 16) and miR-1978 (SEQ ID NO: 11)” contains two “and” conjunctions.  It is unclear if these are two different combinations or one combination of all the recited sequences in this section.  Furthermore, miR-557 (SEQ ID NO: 16).  It is unclear if two copies are to be included in one combination, or whether the first recitation belongs to one combination, and the second combination belongs to another.   Furthermore, the specification refers to the miR sequences as short sequences (e.g., page 14, lines 22-23; Fig. 1B), whereas the reference to the sequence identifiers in the independent claim is in the context of comprising, which is open-ended in length.  It would be remedial to amend the claim language to clearly indicate the combinations.  For example, the claim could be amended using language such as “expression vector comprising a polynucleotide sequence encoding: (i) two copies of SEQ ID NO: 6; (ii) two copies of SEQ ID NO: 11; (iii) two copies of SEQ ID NO: 16; (iv) both SEQ ID 
Claim 44 is vague and indefinite in that the metes and bounds of the phrase  “expression vector comprising a polynucleotide sequence encoding two or more identical miR-1287s (SEQ ID NO: 6), miR-1978s (SEQ ID NO: 11) or miR-577s (SEQ ID NO: 16); or a combination of miR-1287 (SEQ ID NO: 6) and miR-557 (SEQ ID NO: 16), miR-557 (SEQ ID NO: 16) and miR-1978 (SEQ ID NO: 11) or miR-1287 (SEQ ID NO: 6) and miR-1978 (SEQ ID NO: 11)”  are unclear.  The phrase is unclear in that the particular combinations of miRs are not clearly defined.  For example, “or a combination of miR-1287 (SEQ ID NO: 6) and miR-557 (SEQ ID NO: 16), miR-557 (SEQ ID NO: 16) and miR-1978 (SEQ ID NO: 11)” contains two “and” conjunctions.  It is unclear if these are two different combinations or one combination of all the recited sequences in this section.  Furthermore, miR-557 (SEQ ID NO: 16).  It is unclear if two copies are to be included in one combination, or whether the first recitation belongs to one combination, and the second combination belongs to another.   Furthermore, the specification refers to the miR sequences as short sequences (e.g., page 14, lines 22-23; Fig. 1B), whereas the reference to the sequence identifiers in the independent claim is in the context of comprising, which is open-ended in length.  It would be remedial to amend the claim language to clearly indicate the combinations.  For example, the claim could be amended using language such as “expression vector comprising a polynucleotide sequence encoding: (i) two copies of SEQ ID NO: 6; (ii) two copies of SEQ ID NO: 11; (iii) two copies of SEQ ID NO: 16; (iv) both SEQ ID NO: 6 and SEQ ID NO: 16…”  The last two alternatives should be linked with the conjunction “or.”


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28, 31-48, and 52-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
In the amendment filed 10/26/2020, independent claims 28, 32 and 39 were amended to replace the phrase “at least one RNA selected from the group consisting of: SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, SEQ ID NO:9, SEQ ID NO:10, SEQ ID NO:11, SEQ ID NO:12, SEQ ID NO:13, SEQ ID NO:14, SEQ ID NO:15, SEQ ID NO:16, SEQ ID NO:17, SEQ ID NO:18, SEQ ID NO: 19, and SEQ ID NO: 20” with the phrase “at least one RNA comprising SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, SEQ ID NO:9, SEQ ID NO:10, SEQ ID NO:11, SEQ ID NO:12, SEQ ID NO:13, SEQ ID NO:14, SEQ ID NO:15, SEQ ID NO:16, SEQ ID NO:17, SEQ ID NO:18, SEQ ID NO: 19, or SEQ ID NO: 20.”
Each of SEQ ID NOS: 1-20 consists of a short RNA sequence as shown in Figure 1B, which is reproduced below.

    PNG
    media_image1.png
    773
    570
    media_image1.png
    Greyscale

Each of the sequences is identified as a microRNA.  The specification indicates “microRNA and “miRNA” are interchangeable terms and states that “microRNAs are small, about 22 nucleotide-long (typically between 19 and 25 nucleotides in length) non-coding RNAs.”  See page 14, lines 22-23.  The specification goes on to state that “The sequences provided herein as SEQ ID NOs: 1 to 20 represent the sequence of the mature miRNA.”  See page 14, lines 34-35.  In each instance in the specification, reference to the RNA is paired with “selected from the group consisting of” 
	The reply filed 10/26/2020 asserts that the amendment was made to remove the Markush language and does not point to specific support for this particular amendment.  The claims remain in a Markush listing of alternatives.  However, the scope of the RNA encompassed by the claims has been altered to encompass an RNA of any length as long as it comprises the sequence of the sequence identifier.
The original specification, drawings and claims were thoroughly reviewed and no support could be found for the amendment.  Accordingly, the amendment is a departure from the disclosure as originally filed, and the passages that Applicant has provided do not provide support.
This rejection may be overcome by replacing “RNA comprising” with “microRNA selected from the group consisting of” in all occurrences and in all references back to the phrase in the independent claims.

Claims 28, 31-48, and 52-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the method using “at least one microRNA selected from the group consisting of SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, SEQ ID NO:9, SEQ ID NO:10, SEQ ID NO:11, SEQ ID NO:12, SEQ ID NO:13, SEQ ID NO:14, SEQ ID NO:15, SEQ ID NO:16, SEQ ID NO:17, SEQ ID NO:18, SEQ ID NO: 19, and SEQ ID NO: 20,” does not reasonably provide enablement for the method using “at least one RNA comprising SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, SEQ ID NO:6, SEQ   The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  This is a new rejection, necessitated by the amendment filed 10/26/2020.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
	Nature of the invention: Claims 28, 31, 48 and 52-54 are drawn to a method of developing a stably transfected mammalian cell.  The method comprises the steps of “(a) transfecting the mammalian cell [with] an expression vector encoding a selectable marker and at least one RNA comprising SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, SEQ ID NO:9, SEQ ID NO:10, SEQ ID NO:11, SEQ ID NO:12, SEQ ID NO:13, SEQ ID NO:14, SEQ ID NO:15, SEQ ID NO:16, SEQ ID NO:17, SEQ ID NO:18, SEQ ID NO: 19, or SEQ ID NO: 20, (b) cultivating said cell for an initial period of time in the presence of selective pressure, and (c) selecting the transfected cell.”  See also claims 48 and 54.  The nature of the invention is complex in that each of the recited sequences is disclosed as a microRNA molecule (e.g., Fig. 1B).  However, the claims encompass 
	Claims 32-38, 46 and 47 are drawn to a method of producing a protein of interest.  The method comprises the steps of “(a) transfecting at least one RNA or an expression vector encoding said at least one RNA comprising SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, SEQ ID NO:9, SEQ ID NO:10, SEQ ID NO:11, SEQ ID NO:12, SEQ ID NO:13, SEQ ID NO:14, SEQ ID NO:15, SEQ ID NO:16, SEQ ID NO:17, SEQ ID NO:18, SEQ ID NO: 19, or SEQ ID NO: 20 and at least one expression vector comprising at least one gene of interest encoding a protein of interest into a mammalian cell, (b) selecting a highly-productive transfected cell producing the protein of interest, wherein the production and/or secretion of the protein of interest is increased compared to a control cell, which is not transfected with said at least one RNA or the expression vector encoding said at least one RNA, and (c) cultivating the highly-productive transfected cell obtained in step (b) under conditions which allow expression of the gene(s) of interest.”  The nature of the invention is complex in that each of the recited sequences is disclosed as a microRNA molecule (e.g., Fig. 1B).  However, the claims encompass the presence of the sequence in the context of any other sequence of an RNA, such as a 5’ UTR, a coding sequence, or a 3’ UTR, for example.
	Claims 39-45 are drawn to a method of preparing and selecting a recombinant mammalian cell.  The method comprises the steps of “(a) transfecting a mammalian cell with genes that encode at least a protein/product of interest and a selectable marker, wherein the cell is co- transfected with at least one RNA comprising SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, SEQ ID 
	Breadth of the claims: The claims broadly encompass the use of one or more RNAs comprising SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, SEQ ID NO:9, SEQ ID NO:10, SEQ ID NO:11, SEQ ID NO:12, SEQ ID NO:13, SEQ ID NO:14, SEQ ID NO:15, SEQ ID NO:16, SEQ ID NO:17, SEQ ID NO:18, SEQ ID NO: 19, or SEQ ID NO: 20.  The term reasonably includes RNA that encodes a protein, RNA that is non-coding RNA, and RNA that is microRNA, RNA that is tRNA, and RNA that is hRNA (e.g., page 14, lines 15-21).  The RNA can be any type of RNA and is not limited to microRNA.  The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims.
	Guidance of the specification and existence of working examples: The specification teaches that the term RNA “describes a molecule consisting of a sequence of nucleotides, which are built of a nucleobase, a ribose sugar and a phosphate group,” where the RNA molecules have various functions (page 14, lines 15-21).  The specification teaches “microRNA and “miRNA” are interchangeable terms and states that “microRNAs are small, about 22 nucleotide-long (typically between 19 and 25 nucleotides in length) non-coding RNAs.”  See page 14, lines 22-
	The specification teaches the transfection of cells with mature microRNA (e.g., page 42, lines 1-12; page 43, lines 25-35; paragraph bridging pages 43-44; page 46, lines 15-16; Example 1; Fig. 1B).
The specification teaches that an expression vector may comprise a polynucleotide sequence encoding a pre-miRNA, which is expressed and processed to a mature miRNA (e.g., paragraph bridging pages 29-30).  Example 5 is directed to the expression of micro RNA hsa-miR-557 from a plasmid encoding pre-miRNA (page 48, lines 9-22; Fig. 5).  Example 10 discloses a plasmid encoding microRNA of Fig. 1B (paragraph bridging pages 49-50).  Examples 13-16 disclose the stable transfection of BIWA4 CHO cells with plasmid pcDNA6.2-GW/emGFP encoding two microRNA comprises of either miR-557 or miR-1287, or a combination of miR-557 and miR-1287, where the plasmid comprises a blasticidin resistance gene to allow for selection with blasticidin S (page 51, line 10 to page 52, line 24; Figs. 9-12).  For the pcDNA6.2-GW/emGFP plasmid vector, the specification teaches that the microRNA sequences are cloned as DNA oligonucleotides encoding the microRNA sequences as short hairpins into the pcDNA6.2-GW/emGFP-miRNA (BLOCK-IT™ Pol II miR RNAi expression vector kit from Life Technologies) (e.g., page 45, lines 3-12).  The specific oligonucleotides used to clone the microRNA sequences of hsa-miR-557, hsa-miR-1287 and hsa-miR-1978 are shown at page 45, lines 13-30 as SEQ ID NO: 21-26.
	Predictability and state of the art: The specification makes use of pcDNA6.32-GW/emGFP plasmid vectors for the stable transfection of cells.  The prior art teaches the cloning of mature microRNA sequence into pcDNA™6.2-GW/EmGFP-miR vectors (BLOCK-iT™ Pol 
The nature of the invention is underdeveloped and unpredictable.  Neither the specification nor prior art disclose RNA comprising each of the recited sequences along with a function of the RNA.  The function of RNA comprising each of the recited sequences would not necessarily be the same as the microRNA consisting of the recited sequence.  For example, Homo sapiens pyridine nucleotide-disulphide oxidoreductase domain 2 (PYROXD2) mRNA (GenBank Accession No. NM_032709.2, publicly available June 2, 2012, printed as pages 1/3-3/3) teaches an mRNA that comprises instant SEQ ID NO: 6 (see the attached alignment in Appendix I).  This mRNA encodes a protein that likely functions as a pyridine nucleotide-disulphide oxidoreductase enzyme.  In contrast, the prior art teaches that microRNA generally function to suppress gene expression by inhibiting translation, promoting mRNA decay or both (Thomas et al. Nature Structural & Molecular Biology, Vol. 17, No. 10, pages 1169-1174, October 2010; e.g., Abstract).   Consistent with the teachings of the prior art, the post-filing art teaches that SEQ ID NO: 6 functions to decrease the expression of the ATF6B gene (US Patent No. 10,858,653 B2; e.g., column 5, lines 20-35; Figs. 1A and 2A).  Accordingly, one would have recognized the unpredictability in substituting the short microRNA sequences with larger RNA sequences comprising the sequences of the recited sequence identifiers.
	Amount of experimentation necessary: A large quantity of experimentation would have been required to determine the function of each RNA comprising the recited sequences.  This 
	In view of the breadth of the claims and the lack of guidance provided by the specification as well as the unpredictability of the art, the skilled artisan would have required an undue amount of experimentation to make and/or use the claimed invention.  Therefore, claims 28, 31-48, and 52-54 are not considered to be fully enabled by the instant specification.

Response to Arguments - 35 USC § 112
	The previous rejection of claims 28-38, 46-48, 52 and 53 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 10/26/2020.
	The previous rejections of claims 34-37 and 43-45 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 10/26/2020.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tian et al. MicroRNA-1285 inhibits the expression of p53 by directly targeting its 3’ untranslated region. Biochemical and Biophysical Research Communications, Vol. 396, pages 435-439, 2010, including pages 1-6 of Supplementary Data.  Tian et al teach a method comprising transfecting a microRNA and at least one expression vector comprising at least one .

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916.  The examiner can normally be reached on M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699